Citation Nr: 0803401	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-30 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for symptoms of diabetes mellitus, as a 
result of VA treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966 and from February 1991 to March 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the veteran submitted additional 
evidence after the last adjudication of his claim.  This 
statement, from his private physician and dated in September 
2005, only indicates the veteran currently received treatment 
for his diabetes mellitus and was unhappy with his previous 
care at VA.  Such information was already a part of the 
record at the time of the last adjudication in August 2005, 
and does not provide new information material or relevant to 
this appeal.  Therefore, the Board finds that a remand is 
unnecessary under 38 C.F.R. § 19.31 (2007).


FINDING OF FACT

The veteran did not suffer an additional disability 
associated with his diabetes mellitus, which is proximately 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
fault in providing treatment in 2001 and 2002, and is not the 
result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
symptoms of diabetes mellitus, as a result of VA treatment, 
have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
October 2003, after the enactment of the VCAA.

A letter dated in December 2003 told the veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claim.  He was asked to identify any VA or 
private medical treatment.  He was told that VA was 
responsible for obtaining evidence from Federal agencies.  
The veteran was informed that in order to substantiate his 
claim, the evidence needed to show he had an additional 
disability not the result of his own willful misconduct, the 
additional disability resulted from medical treatment, and 
the cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or fault 
on the part of VA.  He was told to submit evidence to support 
his claim.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  The RO obtained a medical opinion regarding the 
issue on appeal, and the veteran has not contended that any 
additional evidence relative to the issue decided herein is 
absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


Analysis

The veteran filed his claim in October 2003.  Under the 
applicable law, when a veteran suffers additional disability 
as the result of VA surgical treatment, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 2002).

For claims filed on or after October 1, 1997, as in this 
case, there must be additional disability or death which was 
caused by VA hospital care, medical or surgical treatment or 
examination; and that the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, there must be additional 
disability or death which was caused by VA hospital care, 
medical or surgical treatment or examination; and that the 
proximate cause of the additional disability was an event 
which was not reasonably foreseeable.  See 38 U.S.C.A. § 1151 
(a) (1) (A) and (B) (West 2002); 63 Fed. Reg. 31,263 (1998); 
VAOPGCPREC 40-97.

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.361(b).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.361(c) (1).

VA outpatient records show the veteran began receiving 
treatment for diabetes mellitus in March 1998.  A February 
1999 VA record noted he had the diagnosis for six years.

A July 2001 VA record shows the veteran related fatigue, 
weakness, and dizziness since starting new medication.  The 
physician found it very hard to ascribe his symptoms to the 
switch in medication because it was the same drug, just in 
combination, he had been on before, and there was no 
hypoglycemia.  The physician prescribed the individual pills 
per the veteran's request.

A subsequent July 2001 VA record shows the veteran arrived at 
the emergency room complaining of lightheadedness and an 
unsteady gait after taking his medications.  The assessment 
was an untoward reaction to medication.

An August 2001 private hospitalization record shows the 
veteran arrived at the emergency room complaining that he 
took a pill that was a combination medication two weeks ago 
and had been lightheaded since.  Following examination, the 
diagnosis was hypoglycemia and diabetes mellitus, poorly 
controlled.

VA outpatient records dated in November 2001 show the 
veteran's diabetes was poorly controlled.  He experienced 
lightheadedness.  At that time, he reported that he was given 
a combination hypoglycemic in July 2001 that he could not 
tolerate.  He switched back.  After stopping a recent 
medication, his skin cleared up and his sex drive improved.

A February 2002 VA outpatient treatment record shows a 
diagnosis of glaucoma.

An April 2002 VA outpatient record shows the veteran 
complained of an intermittent pulsating sensation and 
pressure on the top of his head.  He had last experienced 
these symptoms in July 2001.

An August 2002 VA outpatient record shows the veteran had no 
evidence of diabetic retinopathy.

The veteran's October 2003 claim indicates he sought service 
connection for diabetes based on aggravation, due to lack of 
timely and proper medical treatment.  

In a December 2003 written statement, the veteran indicated 
that he was put on a combination medication for his diabetes.  
The next morning, he awoke with terrible headaches, weakness 
in his arms and legs, a pumping sensation in his head, and an 
increased heart beat.  His physician ruled out the medication 
as the reason for the symptoms.  The pumping sensation in his 
head and increased heartbeat continued, although not as 
severe.  This occurred at the Brooklyn VA Medical Center 
(MC).  When he transferred to the Albany VAMC, he was late 
for his first appointment and told to reschedule or go to the 
emergency room.  When he arrived at the emergency room, he 
was told to see his primary care physician.  He saw a 
physician the following day, but the medication she 
prescribed did not help.  During several more visits to the 
emergency room, nothing was done to help the veteran.  He has 
since been switched to a different doctor, but some of the 
problems still exist.  He was told his heart was enlarged.  
The veteran believed that his original doctor was negligent 
in dealing with his health problems.

In a January 2004 written statement, the veteran indicated 
that he was a patient at the VAMC in Albany, New York, from 
December 2001 to December 2002.  During that time, they 
failed to provide appropriate treatment.  During this time, 
the veteran returned to the VAMC in Brooklyn, New York, where 
he underwent a scan of the head.  They informed him that his 
sugar was out of control and sent him back to the VAMC in 
Albany for treatment of diabetes.

In June 2004, the veteran underwent VA examination.  He was 
diagnosed with diabetes in 1994.  He was originally given 
Metformin and Glyburide, which were subsequently combined.  
Apparently, the veteran had problems with this.  He spoke to 
several doctors, but his concerns were not addressed.  This 
was a normal medication for diabetics, and if there had been 
side effects, it would have eventually been replaced.  
Currently, the veteran was on insulin alone with no side 
effects.  There was no restriction of activity due to his 
diabetes.  He had developed retinopathy, supposedly from his 
diabetes.  The veteran also related chest pain.  It was 
unclear whether it was related to his diabetes.  He saw his 
diabetic provider every three months.  The assessment was 
diabetes.  The examiner said that to give an opinion on 
whether the veteran received proper care at the VA hospital 
would require speculation.  The complications he had with his 
diabetes, including retinopathy, were not totally unexpected 
for type 2 or 1 diabetics.

In an August 2004 statement, a VA physician indicated that he 
reviewed the veteran's claims file.  He indicated that the 
medical record presented a picture of methodical evaluation 
and appropriately directed treatment of a case complicated by 
multisystem disease and specific preference of the veteran.  
Appropriate referrals to Neurology and Urology were made and 
rational approaches to diagnosis and treatment were 
recommended, some of which the veteran rejected.  The record 
indicated that non-formulatory medications were provided to 
accommodate the veteran's unique medical situation.  It was 
evident that the care of the veteran was not wanting.  The 
care the veteran received from VA did not contribute to or 
aggravate the veteran's diabetes or any other of his medical 
conditions.

In a September 2005 written statement, the veteran indicated 
that he had problems with his prescribed medication.  He 
requested to be taken off medication, but it was not granted 
for months.  He then began to have heart and hypertension 
problems.  He asked to see a cardiologist but was refused.  
The veteran was only given more medication, which caused more 
pain around his heart.

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for benefits under the provisions of 38 
U.S.C.A. § 1151 and 38 C.F.R. § 3.361 for aggravation of his 
diabetes mellitus.

The veteran has claimed entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for aggravation of diabetes 
mellitus, which he claims resulted from in adequate care 
provided by the VAMC from December 2001 to December 2002.  
While the Board has considered the veteran's statements, he 
is not, as a layperson, qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, his statements that his medication caused his 
symptoms of lightheadedness and fatigue are not competent 
opinions on which the Board may base its decision.

Having carefully considered the evidence pertaining to the 
veteran's claim, the Board concludes that the requirements 
are not met for compensation under 38 U.S.C.A. § 1151.  
First, the evidence has not established that the veteran has 
incurred an additional disability due to his treatment at the 
VAMC.  In June 2004, the veteran underwent VA examination.  
The examiner noted that the veteran complained of chest pain, 
for which the cause was unclear, and diabetic retinopathy.  
While the examiner noted retinopathy, the Board points out 
that the veteran underwent several examinations for eye care 
and was never given a diagnosis of retinopathy.  His most 
recent examination, dated in August 2002, indicated the 
veteran had no diabetic retinopathy.  Instead, other records 
showed he had a diagnosis of glaucoma, which was not 
indicated to be due to his diabetes.  No other medical record 
shows the veteran has an additional disability that is due to 
his VA treatment for diabetes.  As indicated above, 
compensation is not payable for the natural progress of a 
disease.  While the veteran has contended that his diabetes 
medication caused his headaches, lightheadedness, and 
fatigue, the competent, medical evidence indicates otherwise.

In July 2001, the veteran first complained of symptoms he 
believed were associated with his medication.  His treating 
physician indicated that it was very hard to ascribe his 
symptoms to the medication because it was the same drug he 
had taken previously.  While the July 2001 private emergency 
room record shows a diagnosis of untoward reaction to 
medication, this was based on the veteran's report that his 
medication caused his lightheadedness.  A mere transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  There is 
no competent opinion of record that relates the veteran's 
symptoms of fatigue and lightheadedness to his diabetes 
medication.

In addition, even if the veteran had demonstrated an 
additional disability due to VA treatment, there is no 
competent opinion of record indicating that the resulting 
disability was due to negligence, fault, or carelessness on 
the part of VA.  The June 2004 VA examination indicated that 
the medication noted was normal for diabetes patients.  
Although that examiner could not give an opinion without 
resorting to speculation, the August 2004 VA physician 
reviewed the veteran's claims file and concluded that the 
veteran received proper treatment from VA.  Finally, the June 
2004 VA examiner noted the veteran's symptoms and indicated 
they were not unexpected for diabetics.  Therefore, the Board 
finds that the veteran's symptoms associated with his 
diabetes were reasonably foreseeable.

Simply put, the veteran has submitted no competent evidence 
which tends to substantiate his contentions that he suffered 
chronic additional disability due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical treatment.  Furthermore, there is no competent 
evidence that any symptom of diabetes was not reasonably 
foreseeable.  In the absence of competent evidence which 
demonstrates additional disability as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part or an 
event not reasonably foreseeable, the Board concludes that 
compensation under 38 U.S.C.A. § 1151 for additional 
disability following VA treatment in 2001 and 2002 is not 
warranted.  Accordingly, the claim is denied.

Consequently, the legal requirements are not met for 
compensation under 38 U.S.C.A. § 1151 for disability claimed 
as due to VA medical treatment in 2001 and 2002 relevant to 
diabetes.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for symptoms of diabetes mellitus, as a 
result of VA treatment, is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


